DETAILED ACTION
This office action is in response to communication filed on November 24, 2020.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on November 24, 2020 has been entered.
 
Response to Amendment
Amendments filed on November 24, 2020 have been entered.
Claims 1, 16 and 20 have been amended.
Claims 21-35 remain cancelled (Note: The examiner submits that the claims filed on 05/31/2018 recite claims 21-35 as cancelled, however, there were no claims 21-35 originally filed or previously presented).
Claims 1-20 have been examined.

Response to Arguments
Applicant’s arguments, see Remarks (p. 8-12), filed on 11/24/2020, with respect to the rejection of claims 1-20 under 35 U.S.C. 103 have been fully considered but are moot in view of new grounds of rejection. 

Examiner’s Note
Claims 1-20 were evaluated for patent eligibility under 35 U.S.C. 101 using the SUBJECT MATTER ELIGIBILITY TEST FOR PRODUCTS AND PROCESSES described in the 2019 Revised Patent Subject Matter Eligibility Guidance to determine patent eligibility under 35 U.S.C. 101. 
Essentially, the examiner submits that under step 2A of the Subject Matter Eligibility Test, claim 1 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that reflects an improvement to other technology or technical field, as well as effects a transformation or reduction of a particular article to a different state or thing (e.g., servicing a vehicle), therefore the claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Similarly, claim 16 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that reflects an improvement to other technology or technical field, as well as effects a transformation or reduction of a particular article to a different state or thing (e.g., servicing a vehicle), therefore the claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Likewise, claim 20 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that reflects an improvement to other technology or Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Regarding the dependent claims 2-15 and 17-19, they were found to be patent eligible under 35 U.S.C. 101 by incorporating the eligible subject matter of their corresponding independent claims.

The examiner submits that the limitation “receiving an image of an object associated with the vehicle, wherein the image is captured by an image sensor on the mobile device” recited in claim 1 is interpreted as being received by the mobile device.  Similarly, the limitation “sending computer-executable programing instructions for performing an augmented reality procedure …” recited in claim 1 is interpreted as being executed (not send) on the mobile device, as indicated in the original specification (see [0030]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-9 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Abdel-Rahman (US 20150371455 A1), hereinafter ‘Abdel-Rahman’, in view of Conner (US 20150325047 A1), hereinafter ‘Conner’, and in further view of Fink (US 20080221751 A1), hereinafter ‘Fink’, and Khalifeh (US 20190259226 A1), hereinafter ‘Khalifeh’.
Regarding claim 1. (Currently Amended)
Abdel-Rahman discloses:
A method (Fig. 3) for generating instructions for servicing a vehicle (Fig. 1, item 102 – ‘vehicle’, [0005]: a method is used to perform diagnostics and maintenance of a vehicle (see also [0037])), the method comprising: 
receiving fault data related to a fault of the vehicle at a database (Fig. 1, item 106 – “solution database”; Fig. 3, item 304, [0040]: a query corresponding to diagnostic information of the vehicle (see [0022]) is received at the solution database), wherein the fault data is generated by a diagnostic system of the vehicle (Fig. 1, item 110 – “onboard diagnostics information related to problems with the vehicle are generated by the onboard diagnostics system, which is part of the vehicle (see [0021])), and wherein the database comprises technical information of at least a portion of the vehicle and information related to one or more faults of the vehicle ([0028]-[0029]: diagnostics information includes technical information related to the vehicle such as tutorials, as well as information related to problems of the vehicle such as diagnostic trouble codes (DTC)); 
sending, to a mobile device (Fig. 1, item 104 – “mobile user device”), solution data addressing the fault, wherein the solution data identifies a defective part in the vehicle (Fig. 3, item 306, [0041]: mobile user device receives the solution data in response to the query, wherein the solution data indicates items associated with the diagnostics information, which implies identifying the defective part (see also [0002])); 
receiving an image of an object associated with the vehicle, wherein the image is captured by an image sensor (Fig. 2, item 208 – ‘camera’, [0030]: mobile user device includes a camera) on the mobile device (Fig. 3, item 308, [0042]: camera of the mobile user device captures real-time image data of a component of the vehicle for performing augmented reality); 
sending computer-executable programing instructions for performing an augmented reality procedure for displaying (Fig. 2, item 210 – “display element”, [0033]-[0034]), on the mobile device, instructions on servicing the defective part (Fig. 3, item 308, [0042]-[0043]: augmented reality is performed on the mobile user device using the image obtained by the camera and the display element to display solution data including instructions to address the vehicle’s problem (see also [0037])).

Abdel-Rahman does not disclose:
determining a location of the mobile device in a three-dimensional model of the vehicle based on the image; 
sending computer-executable programing instructions for performing an augmented reality procedure for displaying, on the mobile device, a route from the mobile device to the defective part; 
after the defective part is serviced, performing a diagnostic procedure on the vehicle and sending a result of the diagnostic procedure to the mobile device, wherein the diagnostic procedure is performed via a device or system separate from the mobile device and determines whether the fault has been addressed. 

Regarding determining a location of the mobile device in a three-dimensional model of the vehicle based on the image; and sending computer-executable programing instructions for performing an augmented reality procedure for displaying, on the mobile device, a route from the mobile device to the defective part, Conner teaches:
determining a location of the mobile device in a model of the vehicle based on the image (Fig. 3, item 304; Fig. 4, items 400-404, [0046]-[0047]: an image is processed to identify macrolocation data used to identify a current location of a user wearing a maintenance assistance device in a maintenance site (see [0015] and [0024])); and
sending computer-executable programing instructions for performing an augmented reality procedure for displaying, on the mobile device, a route from the mobile device to the defective part (Fig. 3, item 304; Fig. 4, item 406; Fig. 5; [0048]-navigation instructions to the target apparatus are presented to the user using augmented reality (see [0029])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abdel-Rahman in view of Conner to determine a location of the mobile device in a (three-dimensional) model of the vehicle based on the image; and send computer-executable programing instructions on performing an augmented reality procedure for displaying, on the mobile device, a route from the mobile device to the defective part, in order to guide the user to the target location based on the image data, as discussed by Connor ([0042]).

Regarding after the defective part is serviced, performing a diagnostic procedure on the vehicle, wherein the diagnostic procedure determines whether the fault has been addressed, Fink teaches:
	“In order to check a repair, a test run takes place in a further method step with the reference numeral 740. During this test run, which is generally a type of test drive with the motor vehicle, self-diagnostic routines of the control devices in the motor vehicle are activated. If faults continue to occur, the activated fault codes are read into the primary fault memories A again by the self-diagnostic routines, and likewise the status information relating to all the known fault codes can be determined from the self-diagnostic routines” ([0030]: after repairs are performed in a vehicle, diagnostic routines are executed in order to determine whether or not faults continue to occur (see also [0007]-[0008])).


Regarding sending a result of the diagnostic procedure to the mobile device, wherein the diagnostic procedure is performed via a device or system separate from the mobile device, Khalifeh teaches:
	“The computer 110 and/or any of vehicle 100 controllers 150 may be programmed to perform a diagnostic operation by verifying whether a fault condition is met … The diagnostic operation may further include updating a diagnostic status upon determining that a fault condition is met and/or a previously met fault condition is resolved, i.e., the fault condition does not replaced” ([0041]: vehicle computer or vehicle controllers perform a diagnostic operation, which includes determining that a fault condition is met or that a previously met fault condition has been resolved); and
	“The computer 110 and/or a controller 150 may be programmed to update and store a diagnostic status associated with each of the diagnostic operations in a computer 110 memory and/or transmit the diagnostic status via the vehicle 100 communication network to another computer, e.g., a diagnostic tester” ([0042]: vehicle computer or vehicle controllers may transmit diagnostic status associated with diagnostic operations to another computer).


Regarding claim 4. (Original)
Abdel-Rahman in view of Conner, Fink and Khalifeh, discloses all the features of claim 1 as described above.
Abdel-Rahman does not disclose:
determining the route from the mobile device to the defective part using simultaneous localization and mapping technology. 
Conner further teaches:
determining the route from the mobile device to the defective part using simultaneous localization and mapping technology ([0048]-[0049]: location information (macrolocation data) and maps (e.g., of the maintenance site) are used to guide the user to the target apparatus (see also [0029]), which implies the simultaneous use of these resources for guidance purposes).


Regarding claim 5. (Previously Presented)
Abdel-Rahman in view of Conner, Fink and Khalifeh, discloses all the features of claim 1 as described above.
Abdel-Rahman does not disclose:
determining the location of the mobile device comprises identifying the object by determining one or more features of the object based on the image and searching the one or more features of the object in the database. 

Conner further teaches:
determining the location of the mobile device comprises identifying the object by determining one or more features of the object based on the image and searching the one or more features of the object in the database ([0024], [0026]: passive tags are located in an impermanent maintenance site (e.g., vehicle) and used to determine a current location of the user (wearing the mobile device) by performing a lookup of identified passive tags in a memory (see also [0046])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abdel-Rahman in view of Conner, Fink 

Regarding claim 6. (Original)
Abdel-Rahman in view of Conner, Fink and Khalifeh, discloses all the features of claim 1 as described above.
Abdel-Rahman further discloses:
the object comprises one or more parts of the vehicle ([0042]: camera of the mobile user device captures real-time image data of a component of the vehicle for performing augmented reality).

Regarding claim 7. (Original)
Abdel-Rahman in view of Conner, Fink and Khalifeh, discloses all the features of claim 1 as described above.
Abdel-Rahman does not disclose:
the three-dimensional model of the vehicle comprises a three-dimensional model of only a portion of the vehicle. 

Conner further teaches:
macrolocation data may identify a particular area of the maintenance site and is stored in memory (see [0048])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abdel-Rahman in view of Conner, Fink and Khalifeh, to implement a three-dimensional model of only a portion of the vehicle as the three-dimensional model of the vehicle, in order to reduce computational cost by focusing the analysis to a particular area of interest, while at the same time providing better details (in a three dimensional view) about the corresponding area of interest.

Regarding claim 8. (Previously Presented)
Abdel-Rahman in view of Conner, Fink and Khalifeh, discloses all the features of claim 1 as described above.
Abdel-Rahman does not disclose:
the defective part is a first defective part, and the result of the diagnostic procedure comprises a second route from the mobile device to a second defective part and additional instructions on servicing the second defective part. 

Conner further teaches:
“In certain embodiments, the process 300 performs a checklist function, requesting feedback from the user and designating steps or tasks associated with a repair (or maintenance activity) as complete when the user input indicates this is the case. For example, the process 300 maintains a list of tasks, or maintenance instructions, associated a repair or maintenance activity may include a particular work order and target apparatus to be performed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abdel-Rahman in view of Conner, Fink and Khalifeh, to implement the defective part as a first defective part, and the result of the diagnostic procedure comprising a second route from the mobile device to a second defective part and additional instructions on servicing the second defective part, in order to perform repair or maintenance activities in a work (correct) order, as discussed by Conner ([0044]).

Regarding claim 9. (Original)
Abdel-Rahman in view of Conner, Fink and Khalifeh, discloses all the features of claim 1 as described above.
Abdel-Rahman does not disclose:
the result of the diagnostic procedure comprises an indication that the fault has been addressed. 

Conner further teaches:
a response is requested from the user as to whether the repair or maintenance has been completed for documentation purposes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abdel-Rahman in view of Conner, Fink and Khalifeh, to implement the result of the diagnostic procedure comprising an indication that the fault has been addressed, in order to confirm the performance of the maintenance work.

Regarding claim 11. (Original)
Abdel-Rahman in view of Conner, Fink and Khalifeh, discloses all the features of claim 1 as described above.
Abdel-Rahman further discloses:
repair instructions may include removing brackets by first removing corresponding bolts).

Regarding claim 12. (Original)
Abdel-Rahman in view of Conner, Fink and Khalifeh, discloses all the features of claim 1 as described above.
Abdel-Rahman further discloses:
verifying a model of the vehicle ([0040]: vehicle identification number (VIN) and model year of a vehicle are sent as part of the query, which implies the model of a vehicle being verified during the query). 

Regarding claim 13. (Original)
Abdel-Rahman in view of Conner, Fink and Khalifeh, discloses all the features of claim 1 as described above.
Abdel-Rahman further discloses:
the technical information comprises schematics, parts catalogs, maintenance manuals, or a combination thereof ([0028]: diagnostics information includes technical information related to the vehicle such as tutorials). 

Regarding claim 14. (Original)
Abdel-Rahman in view of Conner, Fink and Khalifeh, discloses all the features of claim 1 as described above.

the vehicle is a locomotive ([0021]: the vehicle may be a train). 

Regarding claim 15. (Original)
Abdel-Rahman in view of Conner, Fink and Khalifeh, discloses all the features of claim 1 as described above.
Abdel-Rahman further discloses:
the solution data comprises the instructions on servicing the defective part ([0043]: repair instructions include steps such as removing bolts, and then removing the corresponding bracket). 

Regarding claim 16. (Currently Amended)
Abdel-Rahman discloses:
A method (Fig. 3) for servicing a vehicle (Fig. 1, item 102 – ‘vehicle’, [0005]: a method is used to perform diagnostics and maintenance of a vehicle (see also [0037])), the method comprising: 
receiving an identification of a defective part of the vehicle on a mobile device (Fig. 1, item 104 – “mobile user device”; Fig. 3, item 302, [0039]: diagnostics information related to problems with the vehicle are generated by the onboard diagnostics system, which is part of the vehicle (see [0021]) and sent to the mobile device); 
sending a query related to the defective part to a database (Fig. 1, item 106 – “solution database”; Fig. 3, item 304, [0040]: a query corresponding to diagnostic information of the vehicle (see [0022]) is received at the solution database), wherein the database comprises technical information of at least a portion of the vehicle and information related to one or more faults of the vehicle ([0028]-[0029]: diagnostics information includes technical information related to the vehicle such as tutorials, as well as information related to problems of the vehicle such as diagnostic trouble codes (DTC)); 
receiving, on the mobile device, solution data comprising instructions on servicing the defective part (Fig. 3, item 306, [0041]: mobile user device receives the solution data in response to the query, wherein the solution data indicates items associated with the diagnostics information); 
capturing an image of an object associated with the vehicle (Fig. 3, item 308, [0042]: camera of the mobile user device captures real-time image data of a component of the vehicle for performing augmented reality) with an image sensor on the mobile device (Fig. 2, item 208 – ‘camera’, [0030]: mobile user device includes a camera); 
performing an augmented reality procedure for displaying (Fig. 2, item 210 – “display element”, [0033]-[0034]), on the mobile device, the instructions on servicing the defective part (Fig. 3, item 308, [0042]-[0043]: augmented reality is performed on the mobile user device using the image obtained by the camera and the display element to display solution data including instructions to address the vehicle’s problem (see also [0037])).

Abdel-Rahman does not disclose:

performing an augmented reality procedure for displaying, on the mobile device, a route from the mobile device to the defective part; 
after the defective part is serviced, performing a diagnostic procedure that is separate from the instructions on servicing the defective part to determine whether a fault related to the defective part has been addressed, wherein the diagnostic procedure is performed via a device or system separate from the mobile device; and 
outputting a result of the diagnostic procedure on the mobile device, wherein the result of the diagnostic procedure includes an indication that the fault has been addressed or an indication that the fault has not been addressed. 

Regarding determining a location of the mobile device in a three-dimensional model of the vehicle based on the image; and performing an augmented reality procedure for displaying, on the mobile device, a route from the mobile device to the defective part, Conner teaches:
determining a location of the mobile device in a model of the vehicle based on the image (Fig. 3, item 304; Fig. 4, items 400-404, [0046]-[0047]: an image is processed to identify macrolocation data used to identify a current location of a user wearing a maintenance assistance device in a maintenance site (see [0015] and [0024]));
performing an augmented reality procedure for displaying, on the mobile device, a route from the mobile device to the defective part (Fig. 3, item 304; Fig. 4, item 406; navigation instructions to the target apparatus are presented to the user using augmented reality (see [0029])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abdel-Rahman in view of Conner to determine a location of the mobile device in a (three-dimensional) model of the vehicle based on the image; and to perform an augmented reality procedure for displaying, on the mobile device, a route from the mobile device to the defective part; in order to guide the user to the target location based on the image data, as discussed by Connor ([0042]).

Regarding after the defective part is serviced, performing a diagnostic procedure that is separate from the instructions on servicing the defective part to determine whether a fault related to the defective part has been addressed, Fink teaches:
	“In order to check a repair, a test run takes place in a further method step with the reference numeral 740. During this test run, which is generally a type of test drive with the motor vehicle, self-diagnostic routines of the control devices in the motor vehicle are activated. If faults continue to occur, the activated fault codes are read into the primary fault memories A again by the self-diagnostic routines, and likewise the status information relating to all the known fault codes can be determined from the self-diagnostic routines” ([0030]: after repairs are performed in a vehicle, diagnostic routines are executed in order to determine whether or not faults continue to occur (see also [0007]-[0008])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abdel-Rahman in view of Conner, and in 

Regarding the diagnostic procedure is performed via a device or system separate from the mobile device, and outputting a result of the diagnostic procedure on the mobile device, wherein the result of the diagnostic procedure includes an indication that the fault has been addressed or an indication that the fault has not been addressed, Khalifeh teaches:
	“The computer 110 and/or any of vehicle 100 controllers 150 may be programmed to perform a diagnostic operation by verifying whether a fault condition is met … The diagnostic operation may further include updating a diagnostic status upon determining that a fault condition is met and/or a previously met fault condition is resolved, i.e., the fault condition does not replaced” ([0041]: vehicle computer or vehicle controllers perform a diagnostic operation, which includes determining that a fault condition is met or that a previously met fault condition has been resolved); and
	“The computer 110 and/or a controller 150 may be programmed to update and store a diagnostic status associated with each of the diagnostic operations in a computer 110 memory and/or transmit the diagnostic status via the vehicle 100 communication network to another computer, e.g., a diagnostic tester” ([0042]: vehicle computer or vehicle controllers may transmit diagnostic status associated with diagnostic operations to another computer).


Regarding claim 17. (Previously Presented)
Abdel-Rahman in view of Conner, Fink and Khalifeh, discloses all the features of claim 16 as described above.
Abdel-Rahman further discloses:
the identification of the defective part of the vehicle is received from a user of the mobile device ([0047]: onboard self-diagnosis procedure is performed in response to a user-entered command or instruction).

Regarding claim 18. (Previously Presented)
Abdel-Rahman in view of Conner, Fink and Khalifeh, discloses all the features of claim 16 as described above.
Abdel-Rahman further discloses:
onboard diagnostics system of the vehicle generates self-diagnostics information, which is received by the mobile user device (see [0039])). 

Regarding claim 19. (Previously Presented)
Abdel-Rahman in view of Conner, Fink and Khalifeh, discloses all the features of claim 16 as described above.
Abdel-Rahman further discloses:
the vehicle is a locomotive ([0021]: the vehicle may be a train). 

Abdel-Rahman does not disclose:
wherein the defective part is a first defective part, and wherein when the diagnostic procedure indicates that the fault has not been addressed, the method includes performing another augmented reality procedure for displaying, on the mobile device, a route from the mobile device to a second defective part, and instructions on servicing the second defective part.

Conner further teaches:
“In certain embodiments, the process 300 performs a checklist function, requesting feedback from the user and designating steps or tasks associated with a repair (or maintenance activity) as complete when the user input indicates this is the case. For example, the process 300 maintains a list of tasks, or maintenance instructions, associated a repair or maintenance activity may include a list of tasks (analogous to first defective part and second defective part) associated with a particular work order and target apparatus to be performed, with navigation instructions to the target apparatus being presented to the user using augmented reality (see [0029], [0048]-[0052]); examiner interprets that repair is not complete (fault has not been addressed) unless all tasks in the list have been completed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abdel-Rahman in view of Conner, Fink and Khalifeh, to implement the defective part as a first defective part, and wherein when the diagnostic procedure indicates that the fault has not been addressed, the method includes performing another augmented reality procedure for displaying, on the mobile device, a route from the mobile device to a second defective part, and instructions on servicing the second defective part, in order to effectively address the fault.

Regarding claim 20. (Currently Amended)
Abdel-Rahman discloses:
a method is used to perform diagnostics and maintenance of a vehicle (train) (see also [0037])), the method comprising: 
receiving fault data related to a fault of the locomotive at a database (Fig. 1, item 106 – “solution database”) stored on a mobile device (Fig. 1, item 104 – “mobile user device”; Fig. 3, item 304, [0040]: a query corresponding to diagnostic information of the vehicle (see [0022]) is received at the solution database, which is included in the mobile user device (see [0027])), wherein the database comprises technical information of at least a portion of the locomotive and information related to one or more faults of the locomotive ([0028]-[0029]: diagnostics information includes technical information related to the vehicle such as tutorials, as well as information related to problems of the vehicle such as diagnostic trouble codes (DTC)); 
determining, on the mobile device, solution data for addressing the fault, wherein the solution data identifies a first defective part in the locomotive (Fig. 3, item 306, [0041]: mobile user device receives the solution data in response to the query, wherein the solution data indicates items associated with the diagnostics information, which implies identifying the defective part (see also [0002])); 
capturing an image of an object associated with the locomotive with an image sensor (Fig. 2, item 208 – ‘camera’, [0030]: mobile user device includes a camera) on the mobile device (Fig. 3, item 308, [0042]: camera of the mobile user device captures real-time image data of a component of the vehicle for performing augmented reality); 
performing an augmented reality procedure for displaying (Fig. 2, item 210 – “display element”, [0033]-[0034]), on the mobile device, instructions on servicing the augmented reality is performed on the mobile user device using the image obtained by the camera and the display element to display solution data including instructions to address the vehicle’s problem (see also [0037])).

Abdel-Rahman does not disclose:
determining a location of the mobile device in a three-dimensional model of the locomotive in the database based on the image; 
performing an augmented reality procedure for displaying, on the mobile device, a route from the mobile device to the first defective part; 
after the first defective part is serviced, performing a diagnostic procedure via a device or system that is separate from the mobile device to determine whether the fault has been addressed; 
outputting a result of the diagnostic procedure on the mobile device; and
if the diagnostic procedure indicates that the fault has not been cleared, performing an augmented reality procedure for displaying, on the mobile device, a route from the mobile device to a second defective part, and the instructions on servicing the second defective part.

Regarding determining a location of the mobile device in a three-dimensional model of the locomotive in the database based on the image; and performing an augmented reality procedure for displaying, on the mobile device, a route from the mobile device to the first defective part; Conner teaches:
an image is processed to identify macrolocation data used to identify a current location of a user wearing a maintenance assistance device in a maintenance site (see [0015] and [0024])); and
performing an augmented reality procedure for displaying, on the mobile device, a route from the mobile device to the first defective part (Fig. 3, item 304; Fig. 4, item 406; Fig. 5; [0048]-[0052]: navigation instructions to the target apparatus are presented to the user using augmented reality (see [0029])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abdel-Rahman in view of Conner to determine a location of the mobile device in a three-dimensional model of the locomotive in the database based on the image; and to perform an augmented reality procedure for displaying, on the mobile device, a route from the mobile device to the first defective part, in order to guide the a user to the target location based on the image data, as discussed by Connor ([0042]).

Regarding after the first defective part is serviced, performing a diagnostic procedure to determine whether the fault has been addressed, Fink teaches:
	“In order to check a repair, a test run takes place in a further method step with the reference numeral 740. During this test run, which is generally a type of test drive with the motor vehicle, self-diagnostic routines of the control devices in the motor vehicle are activated. If faults continue to occur, the activated fault codes are read into the primary after repairs are performed in a vehicle, diagnostic routines are executed in order to determine whether or not faults continue to occur (see also [0007]-[0008])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abdel-Rahman in view of Conner, and in further view of Fink to perform a diagnostic procedure, after the first defective part is serviced, to determine whether the fault has been addressed, in order to improve checking of repairs, as discussed by Fink ([0001], [0005]).

Regarding performing a diagnostic procedure via a device or system that is separate from the mobile device; and outputting a result of the diagnostic procedure on the mobile device, Khalifeh teaches:
	“The computer 110 and/or any of vehicle 100 controllers 150 may be programmed to perform a diagnostic operation by verifying whether a fault condition is met … The diagnostic operation may further include updating a diagnostic status upon determining that a fault condition is met and/or a previously met fault condition is resolved, i.e., the fault condition does not replaced” ([0041]: vehicle computer or vehicle controllers perform a diagnostic operation, which includes determining that a fault condition is met or that a previously met fault condition has been resolved); and
	“The computer 110 and/or a controller 150 may be programmed to update and store a diagnostic status associated with each of the diagnostic operations in a computer vehicle computer or vehicle controllers may transmit diagnostic status associated with diagnostic operations to another computer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abdel-Rahman in view of Conner and Fink, and in further view of Khalifeh to perform a diagnostic procedure via a device or system separate from the mobile device; and to output a result of the diagnostic procedure on the mobile device, in order to facilitate diagnostics by utilizing a vehicle’s own diagnostic system to perform the corresponding diagnostics procedure matching the vehicle’s characteristics, while providing vehicle-specific results to a main device for monitoring and evaluating different vehicles.

Regarding if the diagnostic procedure indicates that the fault has not been cleared, performing an augmented reality procedure for displaying, on the mobile device, a route from the mobile device to a second defective part, and the instructions on servicing the second defective part, Conner further teaches:
“In certain embodiments, the process 300 performs a checklist function, requesting feedback from the user and designating steps or tasks associated with a repair (or maintenance activity) as complete when the user input indicates this is the case. For example, the process 300 maintains a list of tasks, or maintenance instructions, associated with a particular work order and target apparatus. The process 300 may present each task to the user, in order of performance, to request a response regarding the status of the task. a repair or maintenance activity may include a list of tasks associated with a particular work order and target apparatus to be performed, with navigation instructions to the target apparatus being presented to the user using augmented reality (see [0029], [0048]-[0052]); examiner interprets that the repair is not complete (fault has not been cleared) unless all tasks in the list have been completed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abdel-Rahman in view of Conner, Fink and Khalifeh, to perform an augmented reality procedure for displaying, on the mobile device, a route from the mobile device to a second defective part, and the instructions on servicing the second defective part if the diagnostic procedure indicates that the fault has not been cleared, in order to complete the maintenance work addressing the corresponding fault.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Abdel-Rahman, in view of Conner, Fink and Khalifeh, and in further view of Laughlin (US 8902254 B1), hereinafter ‘Laughlin’.
Regarding claim 2. (Original) 
Abdel-Rahman in view of Conner, Fink and Khalifeh, discloses all the features of claim 1 as described above.
Abdel-Rahman does not disclose:


Laughlin teaches:
“Sensor system 400 may include, without limitation, number of imaging devices 402, positioning system 404, clock 406, accelerometer 408, gyroscope 412 and compass 410. Number of imaging devices 402 may be any type of device used to capture images of physical objects and environments. Number of imaging devices may include, for example, without limitation black and white cameras, color cameras, thermal imaging cameras, video cameras, and/or any other suitable imaging device” (col. 7, line 66 – col. 8, line 7: a sensor system, part of a portable augmented reality system (see col. 6, lines 17-19; col. 7, lines 62-65), includes a plurality of cameras (e.g., two cameras) to capture information about the environment (see col. 6, lines 54-55)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abdel-Rahman in view of Conner, Fink and Khalifeh, and in further view of Laughlin to capture the image by a plurality of cameras (e.g., two cameras) included in the image sensor, in order to improve image reconstruction and quality for augment reality purposes.

Regarding claim 3. (Original)
Abdel-Rahman in view of Conner, Fink and Khalifeh, discloses all the features of claim 1 as described above.
Abdel-Rahman does not disclose:
detecting a rotation of the mobile device using a gyroscope. 

Laughlin teaches:
detecting a rotation of the mobile device using a gyroscope (col. 8, lines 35-39:  gyroscope is used to sense orientation of a portable device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abdel-Rahman in view of Conner, Fink and Khalifeh, and in further view of Laughlin to detect a rotation of the mobile device using a gyroscope, in order to improve image reconstruction and quality for augment reality purposes.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Abdel-Rahman, in view of Conner, Fink and Khalifeh, and in further view of Abovitz (US 20150234477 A1), hereinafter ‘Abovitz’.
Regarding claim 10. (Original)
Abdel-Rahman in view of Conner, Fink and Khalifeh, discloses all the features of claim 1 as described above.
Abdel-Rahman does not disclose:
the three-dimensional model of the vehicle is a low-poly model. 

Abovitz teaches:
“As the world is mapped with greater detail, more objects may be segmented out and given their own texture maps, but the world still preferably is representable at low spatial resolution in simple polygons with low resolution texture maps” ([0298]: world is preferably represented using low resolution polygons (analogous to low-poly model representation)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abdel-Rahman in view of Conner, Fink and Khalifeh, and in further view of Abovitz to use the three-dimensional model of the vehicle as a low-poly model, in order to reduce computational costs during the analysis, while still providing a suitable representation of the object (vehicle).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chinnadurai; Manokar et al., US 20110035095 A1, Vehicular Diagnostic Tool with Detachable Memory and Method of Operation Thereof
Reference discloses retesting a vehicle with a diagnostic tool in order to confirm that the problem has been resolved.
Gormley; Joseph, US 20150142255 A1, VEHICLE CUSTOMIZATION AND PERSONALIZATION ACTIVITIES
Reference discloses communication between a service bay and a repair vehicle to verify that the service performed on the vehicle corrected the diagnosed issue.
Ishimaru; Kenji et al., US 20130218401 A1¸ FAULT DIAGNOSIS METHOD AND FAULT DIAGNOSIS DEVICE
Reference discloses performing a fault diagnosis, repairing the fault, and confirming that the repair was successful.
Jammoussi; Hassene et al., US 20190156599 A1, VEHICLE DIAGNOSTIC OPERATION
Reference discloses performing a diagnostic operation including verifying that a fault condition was met.
Livernois; Craig Alan, US 20180247277 A1, Verified Motor Vehicle Repair Process and System
Reference discloses verification of a motor vehicle repair, including obtaining problem description, diagnosing the problem, performing a repair, verifying the repair was properly performed, and verifying the repair fixed the problem.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA CORDERO whose telephone number is (571)272-9969.  The examiner can normally be reached on 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW SCHECHTER can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/LINA M CORDERO/Primary Examiner, Art Unit 2857